t c no united_states tax_court clara l prevo petitioner v commissioner of internal revenue respondent docket no 5805-04l filed date on date r issued to p a notice_of_determination concerning collection action s for the taxable years and on date p filed a bankruptcy petition under ch of the bankruptcy code on date p filed a petition with the court challenging r’s notice_of_determination on date the bankruptcy court dismissed p’s bankruptcy petition on date p filed an amended petition r filed a motion to dismiss for lack of jurisdiction in this case on the ground that the petition was filed in violation of the automatic_stay imposed under u s c sec_362 held the court lacks jurisdiction in this case on the ground the petition was filed in violation of the automatic_stay imposed under u s c sec_362 r’s motion to dismiss for lack of jurisdiction will be granted clara l prevo pro_se brianna basaraba taylor for respondent opinion gerber chief_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion presents an issue of first impression regarding the application of the automatic_stay imposed under u s c sec_362 in a collection review proceeding brought in this court pursuant to sec_6320 as discussed in detail below we shall grant respondent’s motion to dismiss background on date respondent issued to petitioner a notice_of_determination concerning collection action s for the taxable years and the notice_of_determination stated in pertinent part 1unless otherwise indicated section references are to sections of the internal_revenue_code as amended summary of determination after discussion of the notice_of_federal_tax_lien filing at conference verification that all legal and procedural requirements were met review of the compliance case file and information submitted by the taxpayer it was determined that the issuance of the notice_of_federal_tax_lien filing was appropriate and the action is sustained the lien was filed at the time the taxpayer’s offer_in_compromise was being rejected the taxpayer’s proposed offer_in_compromise was not an acceptable collection alternative the taxpayer reports her current employment is a short term situation and is unable to fund an offer or an installment_agreement the taxpayer’s account was previously closed as currently not collectible under hardship provisions and should revert to that status the record does not include a copy of the notice_of_federal_tax_lien that is referred to in the notice_of_determination on date petitioner filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the northern district of georgia on date petitioner filed with this court a petition for lien or levy action challenging respondent’s notice_of_determination at the time the petition was filed petitioner’s bankruptcy case had not been closed or dismissed nor had the bankruptcy court granted or denied petitioner a discharge see u s c sec_362 2at the time the petition was filed petitioner resided in austell ga the envelope in which the petition was mailed was postmarked date on date the bankruptcy court dismissed petitioner’s bankruptcy case on date petitioner filed an amended petition with the court on date respondent filed a motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction because the petition was filed with the court in violation of the automatic_stay imposed under u s c sec_362 on date petitioner filed a response in opposition to respondent’s motion to dismiss discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 our jurisdiction in a collection review proceeding brought pursuant to sec_6320 generally depends upon the issuance of a valid notice_of_determination and a timely filed petition see 117_tc_122 114_tc_492 this case presents an issue of first impression whether the bankruptcy automatic_stay under u s c sec_362 bars the commencement of a proceeding with the court pursuant to the collection review procedures established under sec_6320 before proceeding with our analysis we briefly review both the automatic_stay provisions and the collection review procedures the automatic_stay title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and when necessary the equitable distribution of the debtor’s assets see h rept pincite one key to achieving these aims is the automatic_stay which generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate see 97_tc_544 96_tc_895 the automatic_stay provisions are set forth in u s c sec_362 significantly u s c sec_362 expressly bars the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge u s c sec_362 see allison v commissioner supra pincite 96_tc_10 it is worth noting that the commissioner is authorized pursuant to the exception to the automatic_stay set forth in u s c sec_362 to issue a notice_of_deficiency to a taxpayer in bankruptcy see 105_tc_387 even though as previously discussed such a taxpayer would be barred from filing a petition for redetermination with this court so long as the automatic_stay remained in effect congress established a procedure to permit such a taxpayer to invoke the court’s deficiency jurisdiction under sec_6213 after the bankruptcy proceedings are completed specifically sec_6213 provides that the statutory period for filing a timely petition with the court under sec_6213 is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition for redetermination and for days thereafter see 86_tc_1314 and cases cited therein we observe that the benefits of sec_6213 may apply whether a notice_of_deficiency is mailed before or after the filing of a bankruptcy petition see 76_tc_754 collection review procedures sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir from the taxpayer’s perspective the filing of such a lien may have the negative effects of creating a cloud on the taxpayer’s title to property and impairing the taxpayer’s creditworthiness see eg 118_tc_488 in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide specified protections for taxpayers in tax collection matters sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate to obtain judicial review the person must file a petition with the appropriate court within days of the mailing of the notice_of_determination sec_6330 offiler v commissioner t c pincite notably there is no provision analogous to sec_6213 in sec_6320 or sec_6330 that tolls the statutory period for filing a timely petition for lien or levy action for the period during which the person is prohibited by reason of the automatic_stay from filing such a petition analysis consistent with the plain language of u s c sec_362 which expressly bars the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor we conclude that the petition for lien or levy action in this case was filed in violation of the automatic_stay and therefore we lack jurisdiction in short there is no exception to the automatic_stay under u s c sec_6320 is effective with respect to collection actions initiated more than days after date date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_750 sec_362 permitting the commencement of a proceeding in this court nor is there any suggestion in the record that the bankruptcy court granted petitioner relief from the automatic_stay under u s c sec_362 under the circumstances the automatic_stay remained in effect until date--the date that the bankruptcy court dismissed petitioner’s bankruptcy case see u s c sec_362 unfortunately here where the petition in bankruptcy was voluntary petitioner has fallen victim to a trap for the unwary as the notice_of_determination was issued to petitioner on date petitioner normally would have had days--until date--to file a timely petition for lien or levy action with the court however upon the filing of the bankruptcy petition on date the automatic_stay was invoked and petitioner was barred from commencing a proceeding in this court further the automatic_stay remained in effect until date--7 days after the 30-day statutory filing period under sec_6320 and sec_6330 expired thus but for the provisions of sec_11 u s c sec_362 and sec_4had petitioner first filed a petition with this court and then filed a bankruptcy petition the proceeding before this court would have been active and then stayed thereby preserving petitioner’s ability to contest respondent’s determination the lack of a tolling provision analogous to sec_6213 this court would have jurisdiction over this case we emphasize and note that congress did not include in sec_6320 and sec_6330 a tolling provision comparable to sec_6213 that would extend the period for petitioner to file a petition for lien or levy action with the court although the outcome in this case appears harsh the gap in the collection review procedures that this case highlights is not one that can be closed by judicial fiat a remedy if any must originate with congress in the end we are obliged to grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered 5see however sec_6330 which provides in part if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court we do not decide herein whether our determination in this opinion that we lacked jurisdiction over the petition filed during the pendency of petitioner’s bankruptcy case means that we are or are not the incorrect court for purposes of the above-quoted flush language if we were the incorrect court petitioner would have days from the date decision is entered in this case to refile in the correct court that issue however is not currently before the court and was not briefed by the parties
